Citation Nr: 1449597	
Decision Date: 11/07/14    Archive Date: 11/12/14

DOCKET NO.  11-00 250A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for coronary artery disease, to include whether a temporary total evaluation is warranted based on hospitalization or convalescence of the service-connected heart disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel





INTRODUCTION

The Veteran had active military service from June 1970 to March 1972.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.


FINDINGS OF FACT

1. Coronary artery disease is manifested by no more than symptoms of dyspnea on exertion with occasional fatigue and a workload of 7 to 10 METs; there is no evidence of acute or chronic congestive heart failure or a workload of less than 5 METs.

2. Treatment of the service-connected heart disability did not require hospitalization for period of more than 21 days.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for coronary artery disease, to include entitlement to a total rating based on hospitalization, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.29, 4.104, Diagnostic Code 7005 (2014).








REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA's duty to notify has been satisfied through a November 2009 notice letter that fully addressed all notice elements.  This letter informed the Veteran of what evidence was required to substantiate his claim for an increased evaluation, and of the Veteran's and VA's respective duties for obtaining evidence.  The Veteran was requested to submit any evidence in his possession and has been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2014).

Service treatment records are associated with claims file.  All post-service treatment records identified by the Veteran have also been obtained.  He has not identified any additional records that should be obtained prior to a Board decision.  VA's duty to further assist the Veteran in locating additional records has been satisfied.  The Veteran has been afforded VA examinations in conjunction with his appeal.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2014); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).  These VA examinations are adequate for the purposes of evaluating the Veteran's disability, as they involved a review of the Veteran's relevant medical history as well as a clinical evaluation of the Veteran, and provide an adequate description of pertinent symptomatology.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist. 38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Board decisions must be based on the entire record, with consideration of all the evidence.  38 U.S.C.A. § 7104 (West 2002).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2014).

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where, as in the present case, entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.  Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's coronary artery disease has been assigned a 30 percent evaluation throughout the appeal period pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7005 (2014) . Under this diagnostic code, a 30 percent evaluation is warranted with documented coronary artery disease resulting in workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness or syncope, or; evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram or X-ray.  Id.

A 60 percent evaluation is warranted with more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  Id.

A maximum 100 percent evaluation is warranted with chronic congestive heart failure, or; workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  Id.

Reviewing the evidence of record, the Board finds that an evaluation in excess of 30 percent is not warranted at any point during the appeal period.  In this regard, the evidence of record throughout the appeal period indicates the Veteran's coronary artery disease is manifested by no more than symptoms of dyspnea on exertion with occasional fatigue and a workload of 6 to 7 METs; there is no evidence of acute or chronic congestive heart failure or a workload of less than 5 METs.

VA treatment records note that, in September 2009, the Veteran presented with chest discomfort similar to his angina which lasted for several minutes and was not relieved with sublingual nitroglycerine.  A stress test performed the following day indicates the Veteran achieved a work load level of 10 METs without chest pain.  A November 2009 VA heart examination notes a diagnosis of coronary artery disease with multiple stent placements.  The examination report notes the Veteran's condition requires continuous medication, and results in daily fatigue and weekly angina and dizziness without syncope or dyspnea.  His heart had a regular rhythm with no murmurs, and there was no history of congestive heart failure.

At an August 2012 VA heart examination, the Veteran reported occasional chest discomfort associated with shortness of breath that usually happens when he is active, on and off for a couple of months.  Based on an August 2012 stress test, the Veteran was found able to achieve a work load of 7 METs, and the examiner specifically found that his heart disability does not impact his ability to work.

In light of the evidence described above, there is no indication that an evaluation in excess of 30 percent is warranted for the Veteran's coronary artery disease.  In this regard, the evidence throughout the appeal period indicates the Veteran is able to achieve a work load of 7 METs or greater, and there is no indication in either examination, or any other evidence of record during the appeal period, that the Veteran suffered from either acute or chronic congestive heart failure.

As a final note, a total disability rating (100 percent) will be assigned without regard to other provisions of the rating schedule when it is established that a service-connected disability has required hospital treatment in a VA or an approved hospital for a period in excess of 21 days or hospital observation at VA expense for a service-connected disability for a period in excess of 21 days. 38 C.F.R. § 4.29. Subject to the provisions of paragraphs (d), (e), and (f) of § 4.29, this increased rating will be effective the first day of continuous hospitalization and will be terminated effective the last day of the month of hospital discharge (regular discharge or release to non-bed care) or effective the last day of the month of termination of treatment or observation for the service-connected disability. 38 C.F.R. § 4.29(a) .

The Board acknowledges the Veteran was hospitalized due to his heart disability from September 28, 2009, to October 8, 2009.  However, the Board notes that this hospitalization lasted less than 21 days, and there is no indication at least one month convalescence was required, as the discharge report notes the Veteran was able to gradually increase his activities to the maximum tolerated over one week.  Therefore, the requirements for a temporary total evaluation have not been met.

Accordingly, the Board concludes that the preponderance of the evidence is against an evaluation in excess of 30 percent for coronary artery disease at any point during the appeal period, and the benefit of the doubt rule does not apply.  See 38 C.F.R. § 4.104, Diagnostic Code 7005; see also 38 U.S.C.A. § 5107 (West 2002).

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2014).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected heart disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's coronary artery disease, including chest pain, fatigue, and dizziness, with the established criteria found in the rating schedule for this disability shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.

As the first prong of Thun has not been satisfied, the Board therefore has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

The Board acknowledges that in the recent case of Johnson v. Shinseki,  __Vet. App. __, No. 10-1785, 2013 WL 1224810, *6 (Vet. App. March 27, 2013), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. However, in this case, all the relevant symptoms have been attributed to specific service-connected disabilities and the Board finds no additional symptoms related to the combination of the Veteran's service connected disabilities. Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

An evaluation greater than 30 percent for coronary artery disease is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


